Citation Nr: 1632445	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-22 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to a compensable disability rating for degenerative disc disease in the thoracolumbar spine.  

3.  Entitlement to a compensable disability rating for a right tibial scar.  

4.  Entitlement to a compensable disability rating for a right elbow scar.  

5.  Entitlement to a compensable disability rating for right malleolus scar.  

6.  Entitlement to a compensable disability rating for right ankle fracture residuals.  

7.  Entitlement to a compensable disability rating for degenerative disc disease in the cervical spine

8.  Entitlement to a compensable disability rating for a left shoulder disability.  

9.  Entitlement to a compensable disability rating for a scar of the bottom lip.  

10.  Entitlement to service connection for a bilateral knee disability.  

11.  Entitlement to service connection for a left wrist disability.  

12.  Entitlement to service connection for actinic keratosis.  

13.  Entitlement to service connection for bilateral upper extremity neurological disability, to include radiculopathy and/or neuropathy, to include as secondary to service-connected neck disability.  


REPRESENTATION

Appellant represented by:	V. Girard-Brady, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1990 to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that several service-connected disabilities are more severe than what was evaluated during the award of service connection at his separation from service in 2010.  The last VA examination of record, which was general in nature and conducted by a physician's assistant (PA) in September 2010, is rather dated in light of the forwarded allegations.  Indeed, with respect to claims for higher ratings, it is first and foremost necessary to ensure that a current and accurate assessment of the disability picture is present in the record.  The Board is not satisfied that this is the case, and thus, remand for remedial examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

With respect for the claims for service connection, the Veteran was denied by the RO on the basis of there only being symptoms present at the time of the last examination.  That is, the Veteran credibly and competently reported the presence of pain in the knees, wrist, upper extremities, and also reported the presence of skin discoloration; however, it was determined that there was no underlying disability to support the complaints of pain.  As a significant amount of time has passed since the last examination, and as lay evidence submitted since 2010 suggests, at least potentially, that current disablement could be present, the claims are remanded for new VA examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

These claims were filed prior to the Veteran's discharge from service, and, as noted above, an examination was done just prior to his discharge.  There are very few post-service treatment records in his file, however, and these would be highly relevant to all the claims on appeal.  There are a few medical records from the 6th Medical Group at MacDill for treatment in July 2013, December 2013, and April 2016, and there is medical evidence from Pulmonary Associates of Brandon for treatment in 2011.  Considering the length of time since the Veteran's service, it is possible he has sought additional treatment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran where he has received medical treatment since his discharge from service in 2010.  He should complete releases authorizing VA to request any private treatment records.

2.  Only AFTER obtaining any existing medical records the Veteran identifies, then schedule him for comprehensive VA orthopedic, neurology, dermatology, and pulmonary examinations to address the following:  

orthopedic
a)  The orthopedic examiner is asked to determine the current level of severity of service-connected low back, left shoulder, right ankle, and neck disabilities.  In this regard, the following is to be addressed:

*Range of motion testing is to be accomplished for the neck, back, right ankle, and left shoulder.  At least three repetitions of all exercises are to be performed, and any additional limitations associated with pain during repeated testing should be documented.  

*Any additional limitation associated with "flare-ups" of pain, and any limitations associated with weakness, fatigability, or incoordination, is to be documented.  

b)  The orthopedic examiner is also asked to determine if the Veteran experiences current bilateral knee and left wrist disability.  If so, is any current disability related to service?

*The examiner must consider the credible reports of pain forwarded in service to the present, and should specifically note what, if any, impact paratrooper service, as well as the wearing of body armor in service, had on the development of current disabilities in the knees and wrist.  

neurology
c)  The neurology examiner is also asked to determine if the Veteran experiences current bilateral upper extremity neurological disability (to include radiculopathy and/or neuropathy).  If so, is it related to service and/or the cervical spine disability?

dermatology
d)  The dermatology examiner is asked to offer an opinion regarding the severity of service-connected scars on the right tibia, elbow, malleolus, and bottom lip.  The following is to be noted:

*The examiner should discuss the areas affected by scars, and should note any discoloration, pain, tenderness, and keloid or other malformation associated with the scarring.  Medications used to treat the scarring should be specifically noted, and any functional impairment associated with the scarring should be discussed.  

e)  The dermatology examiner is to note as to if actinic keratosis, to include any residual disability, is present.  The in-service manifestations, as well as the Veteran and his wife's reports of the disorder reoccurring, are to be considered.  The following is asked:

*Does the Veteran experience actinic keratosis, or, alternatively, has he experienced the condition at any time since his separation from service? Any residual disability is to be specifically noted.  If disability is present, it is asked if such a condition had causal origins in service.  

pulmonology
f)  The pulmonology examiner is asked to determine the severity of service-connected COPD, to include all appropriate pulmonary testing.

3.  Following the above-directed development, re-adjudicate the claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

